IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-50333
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SALVADOR GRIMALDO,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP-96-CR-533-H-6
                        - - - - - - - - - -
                         December 15, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Salvador Grimaldo appeals his sentence following guilty-plea

conviction for conspiracy to possess marijuana with the intent to

distribute.    Grimaldo challenges his sentence on the grounds that

the district court erred in calculating the quantity of marijuana

attributable to him and in refusing to grant him a two-level

reduction pursuant to the “safety-valve” provision of U.S.S.G.

§§ 2D1.1(4) and 5C1.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50333
                                -2-

     We have reviewed the record and the briefs and conclude that

there is no clear error.   See United States v. Torres, 114 F.3d
520, 527 (5th Cir.), cert. denied, 1997 WL 562152, 1997 WL
562154, and 1997 WL 592644 (October 14, 1997); United States v.

Vine, 62 F.3d 107, 109-10 (5th Cir. 1995).   Accordingly, the

district court’s judgment is affirmed.

     AFFIRMED.